DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action acknowledges the applicant’s amendment filed on 7/7/2022. Claims 1-8 are pending in the application. 
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,000,643. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recite a packaging for medical containers having a tub, a sealing cover for the opening of the tub and a sealing envelope having a lower and upper sealing part with a bonding area, to protect the sealing cover. The difference of the patent and the present invention is the present application recites additional features and limitations relating to the packaging for the medical containers, such as, the tub is configured to receive a plurality of medical containers and the outer peripheral portion of the frame extending parallel to an outer periphery of the sealing cover, it would be obvious to one having ordinary skill in the art to have the tub configured to hold the medical containers and the outer peripheral portion of the frame extending parallel to an outer periphery of the sealing cover since it was known in the art that doing so would provide an alternative holding of articles in the tub and an alternate way of sealing the envelope.

Claim Rejections - 35 USC § 103
Claim 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiel et al. US 2005/0115204 A1, previously cited, in view of Fong et al. US 4,863,016.
With regards to claim 1, Kiel discloses a packaging comprising: a tub 2, the tub having a peripheral wall and a flange extending from the peripheral wall; a sealing cover 4 sealable on an opening of the tub; and a sealing envelope for protecting the sealing cover against perforation, wherein the sealing envelope comprises: a lower sealing part 6, comprising: a frame defining an aperture 5 therethrough and having an outer peripheral portion, the aperture adapted to receive at least a portion of the tub, the frame adapted to be sealed to a lower surface of the flange of the tub extending from the peripheral wall of the tub (Para.0024), and a bonding surface that extends outwards from the frame, the outer peripheral portion of the frame extending parallel to an outer periphery of the sealing cover, and an upper sealing part 9 adapted to be sealed on the bonding surface and to cover the opening of the tub and the sealing cover (Para. 0025), wherein the lower sealing part and the upper sealing part are at least partially separate from one another prior to sealing the upper sealing part to the bonding surface; and wherein the upper sealing part comprises a window of permeable material, wherein the window is permeable to a sterilization medium, and wherein the lower sealing part is a flat sheet (the portion where the tub 2 is placed and sealed in the lower sealing part is a flat sheet).
The tub of Kiel is capable of being configured to receive a plurality of medical containers depending on the size and type of medical containers to be held.
Kiel discloses the tub film 4 allows for a sterilization process (Para. 0021-0023) but it does not specifically disclose the sealing cover made from a permeable material that is permeable to a sterilization medium and the upper sealing part comprises a window made of the permeable material, wherein the window is permeable to the sterilization medium.
However, Fong (Fig. 1 and Col 5:41-47 and 11:56-68) teaches that it was known in the art to have a packaging include a sealing cover 60a made from a permeable material (TYVEK®) that is permeable to a sterilization medium and the upper sealing part comprises a window (at 61) made of the permeable material (TYVEK®), wherein the window is permeable to the sterilization medium.
In the Applicants present application, it states that TYVEK®, is a known material that is permeable and has high-density polyethylene. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing cover in Kiel by providing a permeable material and a window having a permeable material as taught by Fong for the purposes of increasing the gas exchange rate through the package.

	With regards to claim 2, Kiel discloses the lower sealing part 6 includes an inner peripheral portion forming the frame, the outer peripheral portion of the frame forming the bonding surface, the bonding surface extending beyond an outer edge of the flange when the lower sealing part is sealed to the lower surface.

	With regards to claim 3, Kiel discloses the upper sealing part 9 is another flat sheet.

With regards to claim 4, Kiel discloses the lower and upper sealing parts but it does not specifically disclose they are formed from a single piece of flat material and are connected to one another through a folding edge.
It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

	With regards to claim 5, Kiel discloses the upper and lower sealing parts are configured to be bonded to one another via heat sealing (welding) but it does not specifically disclose the lower sealing part and said upper sealing part are a thermoformed material.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the lower sealing part and said upper sealing part be thermoformed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

	With regards to claim 6, Kiel discloses the lower sealing part 6 and/or the upper sealing part 9 are made of a heat sealable material, or are coated with a heat-sealable material, so that the lower sealing part is able to be heat sealed to the flange. (Para. 0024)

With regards to claim 7, Kiel discloses the lower sealing part and the upper sealing part are mutually bonded with an adhesive. (Para. 0025)

With regards to claim 8, in the Applicants present application, it states that TYVEK®, is a known material that is permeable and has high-density polyethylene fibers, Fong discloses the sealing cover 60a and window (at 61) is formed of TYVEK ®. Therefore, the material of Fong inherently teaches the sealing cover and the window comprises high-density polyethylene fibers.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the permeable material of the sealing cover and the window comprise high-density polyethylene fibers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. The Applicant argues the reference Kiel or Alpern does not disclose or teach the newly added limitation “the sealing cover made from a permeable material that is permeable to a sterilization medium and a window made of the permeable material”. However, Fong is cited to teach that it is known in the art to have a package have a sealing cover made from a permeable material that is permeable to a sterilization medium and a window made of the permeable material, since doing so would increase the gas exchange rate through the package.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736